The defendant’s appeal from his conviction for assault and battery by means of a dangerous weapon is founded on the judge’s denial of his motion to exclude from evidence certified copies of records of convictions pursuant to G. L. c. 233, § 21. He argues a denial of the rights of due process and fair trial in art. 12 of the Massachusetts Declaration of Rights and in the Sixth and Fourteenth Amendments to the United States Constitution. There was no error.
This court responded to all the arguments of the defendant in Commonwealth v. Diaz, ante 73, 75-82 (1981), and Commonwealth v. Caldron, ante 86, 94 (1981).

Judgment affirmed.

Gary A. Nickerson, Assistant District Attorney, for the Commonwealth.
James R. McMahon, Jr., amicus curiae, submitted a brief.